Citation Nr: 1415836	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-24 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

J.R. Bryant
INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955. The Veteran also served in the U.S. Army Reserve until approximately 1964, presumably with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) service. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the entire matter was retained by the Oakland RO throughout the course of the appeal.  In May 2010, the Veteran, his wife, and daughter appeared at a hearing before a Veterans Law Judge (VLJ).  In May 2012, the Board issued a decision that denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the May 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  

Additional issues were remanded by the Board in May 2012 for further development.  In the interim, service connection has been granted for these issues and, therefore, they are not on appeal in this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's bilateral hearing loss is etiologically related to his period of active service or to any period of ACDUTRA or INACDUTRA. 

2.  The evidence of record does not show that the Veteran's tinnitus is etiologically related to his period of active service, ACDUTRA, or INACDUTRA. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(21), 101(24), 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101(21), 101(24), 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in September 2007 and June 2009 of VA's duty to assist him in substantiating his claims and the effect of this duty upon his claims.  These letters also informed him of how disability ratings and effective dates are assigned.  Dingess, 19 Vet. App. at 484.  To the extent that these letters did not comply with all dictates of Dingess, because the claims are being denied any question as to the appropriate disability rating or effective date ultimately is moot.  Thus, even non receipt of notice concerning these downstream elements of this claim is, at most, nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

VA has also satisfied its duty to assist the Veteran in the development of his claims.  The Board has reviewed both the Veteran's physical claims file and the file on the Virtual VA electronic file system, to ensure a total review of the available evidence.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran was also given the opportunity to provide oral testimony in support of his appeal.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Some of the Veteran's service treatment records are missing from the claims file, and are evidently unavailable from the National Personnel Records Center (NPRC), the Veteran's U.S. Army Reserve unit, or the Veteran himself.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that not all of the Veteran's service treatment records are available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in March 2003, March 2004, and March 2011.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination reports, particularly the March 2011 opinion, are more than adequate, as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached and also addresses service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  There is no basis to conclude that the VA medical opinions are inadequate, or that a remand for a new examination is required.  Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

Discussion of the Veteran's May 2009 DRO and May 2010 Board hearings finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was elicited from the Veteran regarding the onset of his hearing loss and tinnitus, his post-service history of hearing problems, and whether there were any outstanding medical records not currently associated with the claims folder.  

Review of the record also reveals the Veteran is in receipt of Social Security Administration (SSA) benefits.  VA was notified in May 2012 that the records concerning the Veteran held at the SSA had been destroyed.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A formal finding on the unavailability of these records was also made in a July 2012 VA Memorandum.  Moreover the Veteran reported that his receipt of benefits from the SSA was on account of other medical conditions (low spine, neck, and left shoulder).  He does not report receiving SSA benefits on account of his hearing loss or tinnitus.

There is also some indication that there may be current VA treatment records that have not been obtained.  However a remand for these records is not warranted.  As will be discussed below, the existing medical evidence, coupled with the Veteran's less than credible reported history of continuity of symptomatology, firmly establishes that the Veteran's hearing loss and tinnitus are not related to service.  In addition, the VA treatment records already associated with the claims file show that the Veteran has a bilateral hearing loss disability.  The existing medical opinions on causation are also more than sufficient. 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110. 

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d). 

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Presumptive periods do not apply to periods of ACDUTRA and INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit  has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

The Veteran seeks service connection for both hearing loss and tinnitus.  He claims that his current bilateral hearing loss is a result of in-service acoustic trauma.  He maintains that his tinnitus is either the direct result of this trauma or secondary to his hearing loss.  In a November 2002 signed statement, the Veteran also asserted that he served in the Reserves from 1955 until 1964 in the San Francisco Bay area and fired field artillery during two-week summer maneuvers. 

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service. 

The Veteran's DD Form 214 indicated that his military occupational specialty was as a gunner and that he served with the U.S. Army occupation in Germany after World War II.  As his military occupational specialty was "gunner," the Board has conceded in its earlier decisions that the Veteran had noise exposure in service.  Thus, the remaining question is whether or not his hearing loss and tinnitus are due to or the result of his active service or any period of ACDUTRA or INACDUTRA while in the Reserves. 

As noted above, most of the Veteran's service treatment records are missing, including all concerned with any periods of ACDUTRA or INACDUTRA covering Reserve duty summer drills from 1955 to 1964.  However, his March 1955 discharge examination recorded a 15/15 in the whispered voice test for both ears, which represented normal hearing.  There are no hearing tests of any kind in the claims file during the Veteran's Reserve duty. 

Post-service private medical records dating back to 1981 do not contain any audiometric test results.  The records document that the Veteran was evaluated for problems related to his back, neck, heart, vision, genitourinary system, and gastrointestinal tract.  However, those private treatment records (dated between 1981 and 1997) make no reference to complaints, treatment, or diagnosis of hearing loss or tinnitus.  Such weighs against his more recent assertion of continuity of symptomatology since service.  Indeed, had he been experiencing problems with hearing loss and tinnitus at that time, and given his proclivity for seeking medical attention, it stands to reason that he would have at least registered a complaint with regard to hearing loss and/or tinnitus. 

In a January 2003 signed statement, the Veteran claimed that he had suffered from a chronic ringing in both ears since military service and that while in service he was a gunner firing a 57-inch recoilless rifle and served with the heavy artillery while in Germany. 

The Veteran underwent a VA audiological examination in March 2003.  He complained that for at least 20 or 30 years he had difficulty understanding speech in situations with background noise.  He told the examiner that in service he was a gunner in the infantry and artillery with exposure to cannons, 155 Howitzers, and other big guns.  He later worked for General Motors  for 27 years as a painter, robotics worker, and maintenance person and reported a high level of noise with use of ear protection.  The Veteran also reported a momentary ringing which occurred once in awhile, no more than once a month.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
20
LEFT
20
25
30
25
40

Speech recognition scores on the Maryland CNC Word List were 92 percent in both ears.  Diagnosis was normal hearing in the right ear and normal hearing in the left ear through 3000 Hz with mild high frequency sensorineural hearing loss.  The VA examiner opined that it was unlikely that any hearing loss was related to time spent in the military because of significant noise exposure as a civilian, the denial of tinnitus, normal hearing in the right ear, and hearing loss just barely at ratable levels in the left ear. 

A January 2004 VA audiology clinic record noted a diagnosis of sensorineural hearing loss, but that the Veteran was not then a candidate for amplification because his hearing was within normal limits through 2000 Hz bilaterally. 

The Veteran underwent a VA examination in March 2004.  This time he indicated that tinnitus occurred once per week and had been present "forever." He said that it was mild to moderately bothersome and occasionally interfered with sleep.  It sounded like chimes or bells and varied in loudness and pitch.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
20
25
15
25
35

Speech recognition scores on the Maryland CNC Word List were 100 percent in both ears. Diagnosis was bilateral hearing within normal limits.  The VA examiner opined that tinnitus was not related to service because the Veteran had denied tinnitus in his March 2003 VA examination.  She stated that the tinnitus the Veteran now reported was likely due to some condition that had occurred since March 2003 or it represented normal tinnitus, a non-persistent head noise that occurs even in individuals with normal hearing. 

In a February 2005 signed statement, his brother stated that the Veteran complained that as a result of firing guns and being in the artillery he developed a constant ringing in his ears. 

A June 2008 VA medical record indicated that hearing levels could not be determined due to unreliable responses. 

During his May 2009 RO hearing, it was noted that most of the Veteran's service treatment records were destroyed in the July 1973 fire at a St. Louis personnel records storage facility.  He testified that during active duty he was a rifleman and a gunner and did not have any kind of hearing protection.  Currently he heard a sound like a roaring in his ears, or bells, or a high-pitched tuning fork, or water running.  He said this was because of the 57-inch recoilless rifle he fired in service.  He testified that he was also exposed to loud noises after service while in the Reserves.  His wife testified that she often had to repeat herself when she spoke to her husband.  The DRO noted that the Veteran wore a special hearing amplification device during the hearing.  See RO hearing transcript at pp. 13-14, 16-18. 
During a July 2010 VA audiology consultation the Veteran was diagnosed as having bilateral mild sloping to moderate/moderately-severe sensorineural hearing loss with good speech recognition.  Test results were not included with the report.  However, the examiner observed that the pure tones were re-tested several times and with consistent results; and, therefore they were considered valid.  The Veteran was found to be a candidate for hearing aids.  The examiner also concluded that the Veteran's tinnitus was likely due to his hearing loss. 

During his May 2010 Board hearing, the Veteran testified that he was a gunner in service.  He said that his first recollection of complaining about hearing loss was after service when he was still in the Reserves and served briefly in the artillery before being sent back to an infantry unit.  His wife also testified that she had noticed a deterioration in the Veteran's hearing.  She said they had been married for a long time "pretty much since he's been out of service" and that she remembered that when they first got married she would say things to him and he sort of had a little problem but now as he got older it seemed his hearing was getting worse.  His daughter testified that her experience was that her father's hearing loss was consistent over time and that she has always had to repeat herself when she spoke to him.  See Board hearing transcript at pp. 4, 17-20. 

A February 2011 VA medical record showed that the Veteran was fitted for replacement hearing aids. 

The Veteran underwent a VA examination for hearing loss and tinnitus in March 2011.  The VA audiologist examiner reviewed the claims file.  She noted that the Veteran stated that he had to look at people when they were talking to him to know what they said.  He also complained of intermittent tinnitus since service, louder on the left side, which occurred approximately once per week.  He said that his tinnitus lasted hours per episode.  He reported that while in service he was a gunner and was exposed to noise from rifles, pistols, and cannons.  Post-service he worked as a receiving clerk for a railroad and General Motors  in noisy environments, but wore hearing protection most of the time.  He also reported recreational noise exposure to loud music.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
45
50
LEFT
30
40
35
45
50

Speech recognition scores on the Maryland CNC Word List were 94 percent in the Veteran's right ear and 92 percent in his left ear.  Diagnosis was bilateral sensorineural hearing loss with tinnitus as likely as not a symptom associated with the hearing loss. 

The March 2011 VA examiner noted that normal hearing was shown in service, in 2003, and in 2004 while a bilateral mild to moderate hearing loss was not noted until very recently.  As discharge from military service was more than 55 years ago and the Veteran's current change in hearing only occurred within the past six years, she stated that it was not likely that in service acoustic trauma contributed to his current hearing loss.  She opined that his current hearing loss was more likely due to the normal aging process of the auditory system. 

The March 2011 VA examiner also noted that the Veteran's tinnitus complaints were reported in 2003 as once per month, in 2004 as at least once a week, and currently weekly for hours per episode.  She stated that this suggested his tinnitus could be related to factors such as age and/or other medical factors over the past seven years, but was not likely related to military noise exposure. 

Based on the competent evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and for tinnitus, as it is not shown that he has current bilateral hearing loss and tinnitus disabilities that are etiologically related to his period of active military service or to any periods of ACDUTRA or INACDUTRA during his later service in the Reserves.  Mindful of the Board's heightened obligation under Cuevas and O'Hare when service treatment records are missing, the Board notes that only some of the Veteran's service treatment records are missing.  Available service treatment records are silent as to any documented hearing loss or tinnitus disorders while in active service.  While the Veteran was not provided an audiological examination upon discharge from active service in March 1955, his discharge examination of that date shows normal hearing as measured by the whispered voice test. 

The Veteran's later testimony seemed to indicate that he incurred further service-related acoustic trauma during two-week summer drills while in the Reserves when he fired big guns for a period when he was associated with an artillery unit.  However, no service treatment records are available, or have been associated with the claims file, that show that the Veteran suffered any kind of diagnosed hearing loss and/or a tinnitus disorder during any periods of ACDUTRA or INACDUTRA in his Reserve duty. 

In short, there are no private, service, or VA audiogram findings that can be characterized as establishing a hearing loss disability under the provisions of 38 C.F.R. § 3.385 until July 2010.  These medical findings were approximately 55 years following his separation from service.  While not dispositive, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, here, the Veteran has also failed to provide any credible evidence to demonstrate that any current bilateral hearing loss disorder was caused by or was a result of his period of service or any period of ACDUTRA or INACDUTRA.  The March 2011 VA examiner's opinion is persuasive that the Veteran's bilateral hearing loss is not related to service because the examiner had the benefit of reviewing the claims file and interviewing and examining the Veteran.  Under the circumstances of this case, the lack of medical evidence of a nexus between a claimed disease or injury incurred in service or during a period of ACDUTRA or INACDUTRA while in the Reserves and the present disease or injury prevents service connection from being granted for bilateral hearing loss.  See Hickson, 12 Vet. App. at 253. 

As noted above, the March 2004 and March 2011 VA examiners diagnosed current tinnitus.  The Board notes that the Veteran is competent to report symptoms such as tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he has not provided any credible lay or medical evidence that a current tinnitus disorder is related to his period of active duty more than 50 years ago or to any period of ACDUTRA or INACDUTRA while in the Reserves more than 40 years ago.  The March 2011 VA examiner is persuasive that the Veteran's tinnitus is related to aging or other medical factors over the past 7 years, but not likely related to military noise exposure.  She based this opinion on the fact that the Veteran had denied tinnitus in 2003, then complained of tinnitus as occurring once per month, then later once per week, and most recently weekly for hours per episode.  As the record lacks any evidence of a medical nexus between a current tinnitus disorder and the Veteran's periods of active duty or ACDUTRA or INACDUTRA, service connection for tinnitus must be denied.  See Hickson, 12 Vet. App. at 253. 

The Board recognizes the Veteran's contentions that his exposure to noise while in service and the Reserves, especially when he lacked hearing protection, contributed to his hearing loss and to his tinnitus.  There is no dispute that the Veteran is competent to report symptoms of hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

However, the Veteran's recent statements reports history of continued symptomatology since active service, and the testimony of his wife and daughter that he has had difficulties with his hearing for years are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his hearing loss or tinnitus.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  In particular, the Veteran's initial application for disability benefits in 1997 makes no mention of hearing loss or tinnitus despite identifying several disabilities that he believed to be related to service.  Based upon the language and context of the earlier (1997) claim, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time, which he had felt to have continued since service.  His failure to report any complaints of hearing loss or tinnitus at that time, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  Moreover, as noted above, private medical records dated between 1981 and 1997 are void of any reference to hearing loss and tinnitus, even though he was seen multiple other problems.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  There is likewise, as discussed above, affirmative evidence that establishes that the onset of his hearing loss and tinnitus are age-related and occurred many year post-service.

There is also no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the only medical opinions found in the claims file addressing a relationship between service and these current disabilities is against the claims. 

While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service or in the Reserves, any contentions by the Veteran that he has a current bilateral hearing loss disability and a current tinnitus disability that are related to noise exposure experienced during active service or during Reserve duty are deemed not persuasive, lack credibility, and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) ) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

In view of the in-service findings of bilateral hearing that were within normal limits, and the lengthy period following service and Reserve duty without treatment or complaint, there is no persuasive evidence of continuity of symptomatology, and this weighs against the Veteran's claims as well. 

The evidence of record also does not show that the Veteran was diagnosed with a bilateral hearing loss disability within one year following his separation from active service; as such, service connection for bilateral hearing loss on a presumptive basis also is not warranted.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Given the medical evidence against the claims, for the Board to conclude that the Veteran's hearing loss and tinnitus manifested as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

For all the foregoing reasons, the claims for service connection for bilateral hearing loss and for tinnitus must be denied. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


